UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 19-2089


ALEXIA BURNO-WHALEN,

                    Plaintiff - Appellant,

             v.

THE STATE OF MARYLAND; TROOPER OLIVER OKAFOR; TROOPER R.
HOBBS,

                    Defendants - Appellees.



Appeal from the United States District Court for the District of Maryland, at Greenbelt.
Gina Simms, Magistrate Judge. (8:15-cv-00564-GLS)


Submitted: August 26, 2020                                   Decided: September 3, 2020


Before NIEMEYER, AGEE, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Alexia Burno-Whalen, Appellant Pro Se. Ephraim R. Siff, OFFICE OF THE ATTORNEY
GENERAL OF MARYLAND, Pikesville, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Following a traffic accident to which Trooper First Class Oliver Okafor and Trooper

First Class Robert Hobbs responded, Alexia Burno-Whalen filed a civil action against

Okafor, Hobbs, and the State of Maryland (collectively, “Defendants”), asserting common

law claims of battery and false arrest, as well as claims under 42 U.S.C. § 1983. A jury

returned a verdict in favor of Defendants on all counts, and the magistrate judge entered

judgment accordingly. * Burno-Whalen now appeals. Upon review of the record, we

conclude that Burno-Whalen did not adequately preserve the issues she seeks to raise on

appeal. Accordingly, we affirm the magistrate judge’s judgment. We dispense with oral

argument because the facts and legal contentions are adequately presented in the materials

before this court and argument would not aid the decisional process.

                                                                             AFFIRMED




      *
        The parties consented to jurisdiction before a magistrate judge pursuant to 28
U.S.C. § 636(c) and Fed. R. Civ. P. 73.

                                            2